The Honorable Evelyn Ammons State Representative P.O. Box 1005 Waldron, Arkansas 72958-1005
Dear Representative Ammons:
This is in response to your request for an opinion on the following questions:
  Does a city council have the authority to hire an attorney to advise or represent the city council when the city has an elected city attorney? Can the city council appropriate city funds to pay another attorney?
Please note that I have enclosed a copy of Op. Att'y Gen. 97-113, recently issued to Senator Bill Walters, which addresses the subject of your questions.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh